DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 line 3, the limitation “the at least one time slot” is vague and indefinite because the limitation lacks antecedent basis. Claim 10 depends on claim 1, where 
Claims 11 and 12 depend on claim 10 and are rejected for the same reasons as claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 10-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badic et al. (US 2021/0120555).
Regarding claims 1, 13, 23, and 28, Badic discloses or suggests a method, an apparatus, and a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations, the method, the apparatus, and the operations comprising:
at least one processor (see at least paragraph 76); and
a memory coupled to the at least one processor (see at least paragraphs 64 and 79), the memory storing instructions that, when executed by the at least one processor, cause the at least one processor to:
detect, at a first user equipment (UE) corresponding to a first wireless communication technology/protocol, one or more time slots during which a second UE corresponding to a 
initiate transmission of a message via the wireless channel during at least one time slot and according to a pattern based on the detected one or more time slots, the pattern representing a set of time slots designated as unavailable based on use by one or more UEs corresponding to the second wireless communication technology/protocol (see at least paragraphs 187-208, whenever the Bluetooth profile is active, the device mutes a specific configuration of slots to allow the coexistence between Bluetooth technology and D2D technology, where the D2D activity is muted in the odd-numbered slots and active in the even-numbered slots and the Bluetooth activity is idle in the even-numbered slots and active during the odd-numbered slots);
regarding claim 2, the first UE is not synchronized with respect to the second UE (see at least paragraphs 187-208, a UE operating in accordance with D2D technology is not synchronized with respect to a UE operating in accordance with Bluetooth technology);
regarding claim 3, the detected one or more time slots indicate transmission boundaries associated with the second protocol, and the pattern enables time synchronization at the first UE with respect to the second UE (see at least paragraphs 107, 112, and 187-208, whenever the Bluetooth profile is active, the device mutes a specific configuration of slots to allow the coexistence between Bluetooth technology and D2D technology);
regarding claim 5, monitoring, by the first UE, the wireless channel for a time period to detect the one or more time slots (see at least paragraphs 107, 112, and 187-208, performing LBT in order to determine if the channel is occupied or clear);
regarding claim 6, the message is transmitted after the time period (see at least paragraphs 187-208, the message is transmitted after the period of performing LBT);
regarding claim 7, determining, by the first UE, the pattern by detecting, during each of multiple sub-time periods of the time period, a corresponding one or more time slots during which the second UE is transmitting (see at least paragraphs 107, 112, and 187-208, performing LBT in order to determine if the channel is occupied or clear during a plurality of slots);
regarding claim 10, detecting, by the first UE, at least one time slot during which a third UE corresponding to the first protocol is transmitting or the wireless channel is available, where the pattern is further based on the at least one time slot (see at least paragraphs 107, 112, and 187-208, performing LBT in order to determine if the channel is occupied or clear during a plurality of slots);
regarding claim 11, detecting that the third UE is transmitting includes identifying a particular preamble in a message transmitted by the third UE (see at least paragraphs 77 118-121, transmission of data using layer 2 and layer 3 functions include a preamble in a message);
regarding claim 12, detecting that the second UE is transmitting comprises detecting an amount of energy on the wireless channel that satisfies a threshold without detecting the particular preamble (see at least paragraphs 107, 112, and 118-121, detecting that the second UE is transmitting by detecting an amount of energy that satisfies a threshold, where the 
regarding claim 14, a wireless communication system that includes the first UE, the second UE, and the one or more UEs is configured to implement a time division multiplexing (TDM) system without UEs corresponding to different wireless communication technologies being synchronized with respect to each other (see at least paragraphs 171 and 187-208, time division multiplexing, where a UE operating in accordance with D2D technology is not synchronized with respect to a UE operating in accordance with Bluetooth technology)
regarding claim 15, the TDM system defines a time partition between the first wireless communication technology and the second wireless communication technology, and the time partition is static, semi-static, or dynamic (see at least paragraphs 171 and 187-208, time division multiplexing, where the partition is static, semi-static, or dynamic);
regarding claim 16, the pattern further represents a second set of time slots designated as available for UEs corresponding to the first wireless communication technology (see at least paragraphs 187-208, whenever the Bluetooth profile is active, the device mutes a specific configuration of slots to allow the coexistence between Bluetooth technology and D2D technology, where the D2D activity is muted in the odd-numbered slots and active in the even-numbered slots and the Bluetooth activity is idle in the even-numbered slots and active during the odd-numbered slots);
regarding claims 17 and 18, the one or more UEs establish the pattern based on a metric based on a channel busy ratio (see at least paragraphs 187-208, whenever the Bluetooth profile is active, the device mutes a specific configuration of slots to allow the coexistence 
regarding claims 19 and 20, the instructions, when executed by the at least one processor, further cause the at least one processor to store a pattern indicator that represents the pattern at the memory, where the pattern indicator comprises a bitmap or a coded value (see at least paragraphs 180 and 187-208, communicating via a flexible frame structure that, in conjunction with a pre-negotiated blanking pattern, preemptively prevents collisions between competing technologies, where the flexible frame structure is at least temporarily stored in the memory either as a bitmap or a coded value, where each user stores an individual dynamic frame-level coexistence configuration);
regarding claim 21, the first UE corresponding to the first wireless communication technology is configured to operate in accordance with the first wireless communication technology and the second UE corresponding to the second wireless communication technology is configured to operate in accordance with the second wireless communication technology (see at least paragraphs 187-208, D2D and Bluetooth, for example);
regarding claim 22, the first UE comprises a first component of a first vehicle and the second UE comprises a second component of a second vehicle (see at least 65, vehicles);
regarding claim 24, the pattern is cyclical over a particular time period (see at least paragraph 92, sequence of frames);
regarding claim 25, the particular time period corresponds to a duration of a superframe that is repeated after expiration of the particular time period (see at least Figs. 22, 23, and 26, and paragraphs 177-178, the frame structure including 10 slots corresponds to a duration of a superframe, which is repeated periodically, where the frame structure can be modified depending on the type of other RAT communication profile);
regarding claim 26, the duration of the superframe is preprogrammed at the first UE or received by the first UE from another device (see at least paragraph 193);
regarding claim 27, means for monitoring the wireless channel for a time period to detect the one or more time slots, where the message is transmitted after the time period (see at least paragraphs 107, 112, and 187-208, performing LBT in order to determine if the channel is occupied or clear, where the message is transmitted after the period of performing LBT);
regarding claim 29, the set of time slots are adjacent time slots within a time period (see at least Figs. 22, 23, and 26, and paragraphs 187-208); and
regarding claim 30, the wireless channel corresponds to a 5.9 gigahertz (GHz) band (see at least paragraphs 217, 218, and 229, 5.8 GHz band and other bands supporting wireless communications, e.g. LTE frequency bands as implemented by the 3GPP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. (US 2021/0120555) in view of Martinez (US 2020/0008026).
Regarding claim 4, Badic discloses or suggests that the wireless communication technologies include Bluetooth, WiFi, or other 3GPP RATs, e.g. LTE and 5G NR (see at least paragraphs 143, 169, and 204) but Badic does not explicitly disclose that the first protocol comprises an ITS-G5 protocol and the second protocol comprises a LTE-V2X protocol.
Martinez, from the same or similar fields of endeavor discloses that the first protocol comprises an ITS-G5 protocol and the second protocol comprises a LTE-V2X protocol (see at least paragraphs 37-42 and 77, ITS-G5 and LTE-V2X).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Martinez in to the invention of Badic in order to allow coexistence between ITS-G5 devices and LTE-V2X devices.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Khoryaev et al. (US 2019/0174547) discloses LTE V2V co-channel coexistence with DSRC and future ITS technologies including the use of a listening interval for RAT transmission detection in an unoccupied last symbol in a V2V subframe (see at least paragraphs 81-89).
Aldana et al. (US 2020/0120458) discloses a coexistence method between DSRC and LTE V2X that analyzes channel resource usage information reported from DSRC devices and LTE V2X devices (see at least paragraphs 280-292).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        07/29/2021